DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claims 1-6 and 9 are objected to because of the following informalities:
Claim 1 recites a “trained model”, which appears to reference a previously recited “trained model node”.
Claim 9 recites awkward sentence structure in line 1.
In order to clearly identify antecedent basis, please amend as follows:
Claim 1, lines 6-7, 10, 15, and 18: Insert –node-- after “trained model”.
Claim 9, line 1: insert –a—before “ranking”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 7 and 8 are allowed over the prior art of record.
Claims 1-6 and 9 are objected to as disclosed supra, but contain allowable subject matter.

Levchuk teaches model node weighting and mapping, and Nagey teaches machine learning weighted node modelling, but both fail to teach the combination including the limitation of training, the at least one model node with at least one data node to generate a trained model node; …transferring, the weight from the at least one data node to the central server;…determining, an edge between the at least one data node and the at least one model node, wherein the edge is determined depending on the influence of the at least one data node or the at least one model node on each other in generating the trained model and the inference output; determining, a score for the at least one data node and the at least one model node based on the edge formed, wherein the at least one model node is the trained model or an inferenced model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133